         Case 1:19-cv-11013-JGK Document 28 Filed 04/27/20 Page 1 of 1



                                                                          Edward Y. Kroub – Attorney
                                                                          300 Cadman Plaza W, 12th Floor
                                                                                     Brooklyn, NY 11201
                                                                        P: 929-575-4175 | F: 929-575-4195
                                                                       E: Edward@cml.legal | W: cml.legal

                                                                                           VIA ECF
                                             April 24, 2020
                                         This case is stayed pending the result of the arbitration between
The Honorable John G. Koeltl             the plaintiff and American Express Co. The parties should
United States District Judge             provide a status report no later than August 31, 2020.
Southern District of New York            SO ORDERED.
500 Pearl Street
New York, NY 10007                       New York, NY         /s/ John G. Koeltl
                                         April 27, 2020     John G. Koeltl, U.S.D.J.
       Re:     Goldstein v. Equifax Information Services, LLC et al
               No. 1:19-cv-11013-JGK

Dear Judge Koeltl:

        We represent plaintiff Blimie Goldstein (“Plaintiff”) in the above-referenced matter and
write jointly with defendant American Express Co. (“Amex”) to respectfully request that this case
remain open at this time. Although Plaintiff has settled her claims against defendants Equifax
Information Services, LLC and Department Stores National Bank, the case should remain open
against Defendant Amex.

        Plaintiff’s cardholder agreement with Defendant Amex contained a binding arbitration
provision. On December 23, 2019, Plaintiff and Amex filed a stipulation of arbitration requesting
arbitration and further requesting that this case be stayed pending completion of the arbitration.
On January 28, 2020, the Court so-ordered that stipulation and the case was and remains stayed,
as the arbitration has not yet concluded. On March 26, 2020, Plaintiff filed the initial demand for
arbitration with JAMS, and the arbitration should take a few more months to complete.

        Accordingly, the parties respectfully request that the action remain stayed (but open)
pending completion of the arbitration. At that time, the parties will notify the Court whether any
further action is needed and, if not, request that the court close this action.

                                             Respectfully submitted,
                                             /s/ Edward Y. Kroub
                                             EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)
